DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Graham Alig (Reg. No. 55,768) on 5/10/2022.

The application has been amended as follows: 

Regarding Claim 1: The Claim should read as follows:
1. A mounting apparatus for securing a device to a flat monitor comprising: a primary panel with an inner surface, an outer surface, an upper edge and a lower edge; at least one base panel emanating in a perpendicular fashion from the lower edge and the inner surface of the primary panel, said base panel has an inner surface, an outer surface, a pair of side edges, a back edge and a front edge, wherein the back edge being secured to the lower edge of the primary panel; by its upper edge to the back edge of the upper panel at an angle substantially perpendicular to the upper panel and substantially parallel to the primary panel; an angled panel is attached to the front edge of at least one base panel, wherein the angled panel is configured to exert a clamping force on the device placed when between the angled panel and the primary panel.

Regarding Claim 10: Please cancel claim 10.

Regarding Claim 11: The Claim should read as follows:
11. The apparatus of claim 1between the angled panel and the primary panels is selected from the group consisting of a hard drive, a cell phone, a smart phone robotic processing unit or a single-board microcontroller.

Regarding Claim 12: The Claim should read as follows:
12. The apparatus of claim 1, wherein the apparatus further comprises: a gap located between the primary panel

Regarding Claims 16-18: Please cancel claims 16-18.

Allowable Subject Matter
Claims 1-9 and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-9 and 11-15 are considered to be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1. Claim 1 includes a mounting apparatus for securing a device to a flat monitor comprising: a primary panel; at least one base panel emanating in a perpendicular fashion from the lower edge and the inner surface of the primary panel, said base panel has an inner surface, an outer surface, a pair of side edges, a back edge and a front edge, wherein the back edge being secured to the lower edge of the primary panel; an upper panel, wherein the upper panel is secured by its front edge to the top edge of the primary panel at an angle substantially perpendicular to the primary panel; and a hanging panel with an inner surface, an outer surface, and upper edge and a lower edge, wherein the hanging panel is secured by its upper edge to the back edge of the upper panel at an angle substantially perpendicular to the upper panel and substantially parallel to the primary panel; an angled panel is attached to the front edge of at least one base panel, wherein the angled panel is configured to exert a clamping force on the device placed when between the angled panel and the primary panel.
 in combination with all other elements of the base claim. Claims 2-9, 11-15 are all dependent upon claim 1 and are considered to be allowable at least for the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087. The examiner can normally be reached M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841